The opinion of the court "was delivered by
Bergen, J.
The proceedings brought up by this writ must be set aside. Not only was the plaintiff entitled to notice of the day fixed for the trial of the right of the claimant to the goods, but the constable is bound to suspend any further proceedings looking to the trial of claimant’s right to the property when he is indemnified against the claim, and to proceed to sell as if no such claim had been made, and when, as in this case, it was made to appear to the justice of the peace that the indemnity had been given the constable, he had no jurisdiction to try claimant’s right.
The proceedings assailed will be set aside.